By the Court:
The supplemental answer does not state facts sufficient to constitute a defense to the action, and the demurrer to that answer should have been sustained. But passing that point, the supplemental answer does not contain facts sufficient to warrant a finding and judgment upon it in favor of the defendant and against the plaintiff.
By section 5012, Revised Statutes, it is provided, that upon the’ transfer of interest in an action, the action may be continued, in the name of the original party, or the court may allow the person to whom the transfer is made to be substituted for him.
The cause of action existed against Mr. Anderson, after the assignment the same as before; and by virtue of said section 5012, the action might proceed in the name of the original plaintiff, or if desired, the name of the iron works might have been substituted for him; but the transfer of interest was no defense to the action, and could not warrant a finding and judgment upon the merits in favor of the defendant.
The circuit court therefore erred in applying the law to the facts before it, and its judgment is con-: trary to law.

Judgment reversed, and cause remanded.